Citation Nr: 1716602	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-18 195	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a low back disability (Intervertebral Disc Syndrome (IVDS)).

2.  Whether the reduction of the rating for the associated right lower extremity radiculopathy from 20 to 10 percent, effective October 1, 2014, was appropriate.

3.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2009 and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims (and others he also had appealed), the Veteran testified at a May 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

A subsequent Board decision in October 2014 denied service connection for a left lower extremity disorder, also denied a higher initial rating for the Veteran's low back disability, denied higher ratings for his right lower extremity radiculopathy, and, since withdrawn, dismissed his claim for a rating higher than 10 percent for his tinnitus.  The Board instead remanded his remaining claims for a TDIU and concerning the propriety of the reduction in rating from 20 to 10 percent for his right lower extremity radiculopathy effective October 1, 2014.  Unfortunately, however, there was not compliance with the Board's remand directives, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Also, in response to that October 2014 decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only insofar as the Board denying a rating higher than 10 percent for his low back disability.  He did not appeal the other Board denials.  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's denial of a rating higher than 10 percent for the low back disability and remanding this claim to the Board for further proceedings consistent with the Order.  

Following the Court Order, in March 2016, the Board remanded the Veteran's claim for a rating higher than 10 percent for his low back disability for further development and consideration-including especially to obtain additional treatment records, to afford the Veteran a VA compensation examination, and to then readjudicate his claim.  A VA compensation examination was scheduled for October 2016.  However, the Veteran failed to confirm that he would attend the VA compensation examination and it resultantly was cancelled.  The Court has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In noting that the Veteran failed to confirm his attendance at the examination, the Board observes that a May 2016 treatment record indicates that the Veteran was planning on moving from California to Oregon; the examination was scheduled at a VA Medical Center in California.  The Veteran did not notify the AOJ that he moved to Oregon.  Also, mail sent to his California address since May 2016 has not been returned as undeliverable nor is there any indication that mail has been forwarded to a different address.  As the VA compensation examination was cancelled due to the Veteran failing to confirm his attendance for said examination, and as the evidence does not establish that he did in fact move and was unable to attend an examination in California, the Board concludes that VA has discharged its duties and there has been compliance, certainly the acceptable substantial compliance, with these remand directives as additional treatment records were obtained and the claim was readjudicated.  See Stegall, 11 Vet. App. at 271; but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Board previously indicated, this appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Whereas the Board is deciding the claim for a higher initial rating for the low back disability, the Board is instead remanding the remaining issues on appeal.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire period of the appeal since the date of service connection, the service-connected low back disability had been manifested by limitation of forward flexion to no less than to 70 degrees; the combined range of motion has been greater than 120 degrees; there have not been muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and there have not been any incapacitating episodes, as defined by VA regulation, of a total duration of at least 2 weeks during the immediately preceding 12-month period.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for the service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim being adjudicated arises from his disagreement with the initial rating assigned following the granting of service connection.  So this claim, as it arose in its initial context, has been substantiated, indeed, proven.  Therefore, additional Veterans Claim Assistance Act (VCAA) notice concerning a "downstream" issue such as the initial rating assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the case (SOC) if the disagreement is not resolved.  And this occurred, including citations to the applicable statutes and regulations and discussion of the reasons and bases for not assigning an earlier effective date and higher initial rating for this grant.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  Regardless, during the course of this appeal, the Veteran's October 2008 claim, as a part of the Benefits Delivery at Discharge (BDD) program informed him of how VA determines a "downstream" disability rating and effective date once service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, regarding the additional obligation to assist the Veteran with this claim, VA obtained his STRs, post-service medical records, and the reports of relevant medical examinations in furtherance of this claim.  He had pertinent examinations in April 2009, March 2011, January 2013, and April 2014.  While an examination was scheduled for October 2016, the Veteran failed to confirm that he would report for that examination and it was cancelled as discussed in detail in the INTRODUCTION.  The effect of the examinations is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

Concerning the adequacy of the examinations throughout this appeal, Correia v. McDonald, 28 Vet. App. 158 (2016) provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the examinations did not include all of the required testing.  However, as discussed above, the most recent examination, which may have contained all pertinent joint testing, was cancelled due to the Veteran's failure to confirm his attendance to that examination.  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination and opinion concerning this claim being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).

So, all told, there was compliance with the Board's March 2016 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a videoconference hearing before the undersigned VLJ in May 2013.  According to 38 C.F.R. § 3.103(c)(2) (2016), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issue on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.  

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of this claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  Therefore, the Board may proceed with the adjudication of this initial rating claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, premature or excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses, however, is to be avoided.  38 C.F.R. § 4.14.  Here, the effects of pain consequently on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Court has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
The Veteran's low back disability is rated as 10-percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which evaluates impairment from IVDS.  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.

According to this General Rating Formula, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.171a, DCs 5235-5242 (2016).

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when additionally considering the adjacent cervical segment).  Id. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

As alluded to, in October 2014, the Board denied service connection for a left lower extremity disorder and denied higher ratings for his right lower extremity radiculopathy.  Since the Veteran did not appeal those denials, the Board will not address the Veteran's bilateral lower extremities and will instead focus on whether there are other associated objective neurologic abnormalities. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Note (5) in 38 C.F.R. § 4.71a, DCs 5235-42, provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Turning now to the relevant facts, the Veteran was provided a November 2008 BDD Separation Physical, prior to his separation from service in December 2008.  He reported having baseline pain of three to four out of ten (3-4/10) that was chronic.  The Veteran reported that it flared to a 10/10 three to four times a week.  He stated that during flare-ups, he could not drive, go to work, or do anything around the house.  He reported having no associated bowel problems.  The Veteran did have intermittent urinary incontinence, but that was not thought to be related to cauda equina.  The Veteran reported that his first episodes of urinary incontinence began in 2007.  He stated he had urinary frequency nine to ten times a day.  He stated he continued to have dribbling after urination and once a month would void without meaning to.  The examiner noted that a urologist was unable to find any etiology for his incontinence.  

Examination revealed flexion to 50 degrees with baseline pain at zero degrees.  There was no instability or weakness with three repetitions.  There was no pain to palpation of spine and no gross visible abnormalities.  Lateral rotation was to 30 degrees bilaterally both active and passive and repeated three times with no pain, weakness, excess fatigability, or incoordination.  Lateral flexion was to 30 degrees bilaterally passive/active and repeated three times with baseline pain at zero degrees, but no increased pain, weakness, fatigability, or incoordination.  Extension was normal to 30 degrees with no increased pain, weakness, fatigability or incoordination with three repetitions active/passive.  

The Veteran was afforded a VA general medical compensation examination in April 2009.  He reported that he had not suffered any paralysis or impaired gait and did not use a crutch, cane or walking device.  He reported that he was not incontinent of urine, but did have some dribbling following urination and nocturia times two.  Examination revealed flexion to 80 degrees with a DeLuca score of minus ten degrees following three repetitions.  Extension, rotary movement, and side-to-side movements were to 30 degrees and were normal.  The examiner reported that all movements were made with three repetitions and there was no reduction in joint excursion, weakness, pain, fasciculations, or loss of coordination.  The examiner noted that the Veteran developed a cauda equina syndrome with urinary bladder (not bowel) incontinence.  They noted that that was now resolved and he had only as a residual some intermittent dribbling and nocturia two or three times each night.  He did not have problems with sexual dysfunction.  

At a VA compensation examination in March 2011, the Veteran reported having back pain.  He reported that he had never lost bowel control, but did have some mild urinary frequency and occasional dribbling at present.  There was no incontinence as such and no absorbent material was used.  The Veteran reported that medications helped.  He stated that he had no suffered any paralysis or impaired gait.  No crutches, brace or a walker were used, but he did occasionally use a cane.  He reported that he could drive for approximately two hours before getting real pain and that his walking tolerance was one mile.  He reported that he had flare-ups daily and they might last all day.  The Veteran stated that it seemed like everything caused flare-ups.  He reported that he treated flare-ups by lying down and taking medication.  The Veteran reported that in regard to doctor mandated bed rest, he had that for three days in June of 2010.  No assistive devices were used.  The Veteran was independent in his personal hygiene and in activities of daily living.  

Examination revealed that the Veteran's gait was normal with no evidence of antalgia.  He could stand on his toes and walk a few steps, also on his heels and walk a few steps too.  He was able to squat.  The Veteran had slightly flattened thoracolumbar spine with a mild scoliosis, but no other significant abnormality.  There was minimal discomfort to palpation of his lumbar and paralumbar region.  There was no sacroiliac (SI) joint tenderness, sciatic notch tenderness bilaterally, significant muscle spasm or guarding, or fasciculations or atrophy.  Range of motion testing showed flexion to 80 degrees with some discomfort; extension to 20-25 degrees with some discomfort, but no significant pain; lateral flexion to 30-35 degrees bilaterally with some discomfort; and rotations to 40 degrees bilaterally with no significant discomfort.  On three repetitions, there was no decrease in range of motion due to pain, weakness, fatigue, or lack of endurance and the movements were coordinated.  The Veteran was able to get on and off the examination table without difficulty.  

The Veteran was provided a VA compensation examination in January 2013.  He reported that his back was stiff and he had difficulty walking long distances.  Daily pain was rated as 6/10 with flares to 9/10.  He reported that he treated flares with lying down and resting.  He denied bowel or bladder symptoms.  The Veteran reported working in construction and often having difficulty to perform job due to lifting and carrying heavy items, which caused his back to flare.  The Veteran reported that flare-ups impacted the function of his spine; the same impairment of stiffness, difficulty walking long distances, and level of pain was reported.  

Examination showed flexion to 80 degrees with objective evidence of painful motion at 80 degrees; extension to 20 degrees with objective evidence of painful motion at 20 degrees; lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  Following repetition, the Veteran's range of motion was unchanged; he did not have additional limitation.  The examiner reported that following repetition, the Veteran had functional loss and/or functional impairment; he had less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm.  There were no neurologic abnormalities other than the right lower extremity radiculopathy.  The Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  No assistive devices were used.  

At a VA compensation examination in April 2014, the Veteran reported ongoing symptoms of pain, stiffness, soreness and radicular symptoms in the right leg.  He had had episodes of urinary incontinence in the past, not currently or recurrent.  He reported having flare-ups with increased pain that could be incapacitating.  Range of motion testing revealed flexion to 70 degrees with objective evidence of painful motion at 70 degrees; extension to 30 degrees with no objective evidence of painful motion; lateral flexion to 30 degrees with no objective evidence of painful motion bilaterally; and lateral rotation to 30 degrees with no objective evidence of painful motion bilaterally.  Following repetition, the Veteran's range of motion was unchanged; he did not have additional limitation.  The examiner reported that following repetition, the Veteran had functional loss and/or functional impairment; he had less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting, standing and/or weight-bearing, and lack of endurance.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm.  There was no ankylosis.  There were no neurologic abnormalities other than the right lower extremity radiculopathy.  The Veteran reported having incapacitating episodes having a total duration of at least two weeks but less than four weeks over the past 12 months due to IVDS.  No assistive devices were used.  

The examiner opined that the Veteran's disability impacted his ability to work.  The Veteran worked in construction and was not able to lift anything greater than 15-30 pounds during flares.  He reported needing to take 20 days off from work in the last 12 months due to flares.  The Veteran reported having trouble maintaining and securing labor heavy jobs because of his back condition and his limitations at work.  The Veteran could not secure and maintain work that required heavy lifting, prolonged stand/running/weight lifting, twisting, climbing squatting, crawling, etc.  The examiner opined that pain, weakness, fatigability and incoordination could limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner opined that they could not, based on available clinical information, predict whether the limitation would be significant, or what degree of any such additional limitation due to pain, weakness, fatigability or incoordination might be, without resorting to mere speculation.

VA and private treatment records note complaints of low back pain but they did not offer full range of motion studies.  See Virtual VA CAPRI records, dated March 2010, August 2010, and November 2010, and Medical Treatment Records (MTRs) - non-government received April 17, 2012 dated March 2009 and April 2009.

So when considering the findings of these several VA compensation examinations, as well as treatment records, the Board concludes that a rating higher than 10 percent is not warranted at any time during this appeal for the low back disability.  A higher 20 percent rating based on limitation of motion requires greater restriction of motion than that which has been shown on appeal.  As already explained, normal flexion is to 90 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran has been shown to have some limited flexion when examined, especially when considering the impact of his pain, but not to the extent required for a higher 20 percent rating under the General Rating Formula.

A 20 percent rating for limitation of flexion requires that it is limited to 60 degrees.  Although the 2008 separation examination, prior to the effective date of the award of service connection, showed flexion to 50 degrees, examinations since the Veteran's separation from service have shown no worse than flexion limited to 70 degrees with pain at 70 degrees in 2014.  Considering that four post-service examinations have not shown flexion worse than 70 degrees at one of the examinations, even with considering the impact of pain on motion, the low back disability since the award of service connection has not been manifested by limitation of motion to 60 degrees or less of forward flexion.  In finding that the Veteran's limitation of motion does not equate to that contemplated for by a 20 percent rating, the Board acknowledges the August 2015 JMPR in which VA and the Veteran's counsel agreed that the April 2014 examination is not adequate for rating purposes as although the examiner indicated that the Veteran reported painful flare-ups, they did not indicate the degree to which motion was limited due to pain during a flare-up.  The JMPR also points out that the examiner noted that the Veteran had functional loss, yet repetitive motion testing yielded the same results as the initial range of motion testing with flexion limited to 70 degrees.

To rectify the inadequacies of this most recent examination, the Board remanded this claim in March 2016 to provide the Veteran with a new examination.  As already alluded to, the Veteran was scheduled for a VA compensation examination in October 2016, yet did not respond to the VA Medical Center confirming that he would report for this examination.  As a result of the Veteran's failure to confirm his attendance to the examination, such was cancelled.  The Court has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The VA did its part to schedule the Veteran for an examination to rectify prior inadequacies, but he did not respond.  Consequently, the Board must evaluate the Veteran's claim based on the evidence of record.  It has done so, and the evidence overwhelmingly fails to show limitation of flexion approximating 60 degrees or less.  

Alternate requirements for 20 percent or higher ratings are also not shown since there was no guarding or muscle spasm of the lumbar spine so as to produce an abnormal gait or abnormal contour of the thoracolumbar spine; the combined range of lumbar motion exceeded 120 degrees; and there was no evidence of favorable or unfavorable ankylosis.  The VA compensation examinations throughout this appeal have not shown such findings.  

Therefore, at no time pertinent to the appeal period have there been manifestations of the low back disability significant enough to increase the 10 percent rating under the General Rating Formula.

As for rating the disability alternatively under the criteria for IVDS there must be a showing of at least a total duration of at least 2 weeks of incapacitating episodes during the past 12-month period, and there simply is not. 

Regarding the requirement of doctor-mandated bed rest, the Veteran reported to the March 2011 examiner that he had this for three days in June 2010 when he experienced urinary incontinence.  

In May 2013, he testified he had had 50 incapacitating episodes during the past 3 months and that his back was bad every other day.  When he missed work he would lie down and treat his back with ice and heat.  He was then currently unemployed and had worked in construction.  See May 2013 Hearing Transcript (T.) at 4-6. 

The April 2014 examiner indicated the Veteran had IVDS with incapacitating episodes over the past 12 months due to IVDS with a total duration of at least 2 weeks but less than 4 weeks. 

Although the April 2014 VA examiner indicated the Veteran had the requisite episodes of incapacitating episodes to meet the criteria for a 20 percent rating, this appears to have been based on the Veteran's reports of increased pain during flare-ups that can be incapacitating, which is insufficient to establish incapacitating episodes.  In most instances, the Veteran's symptoms may be established based on lay evidence; however, in this instance incapacitating episodes are defined expressly by VA regulation and require physician-prescribed bed rest.  So, in essence, incapacitating episodes must be documented as physician prescribed and there is no indication of this in the record.  Even accepting the Veteran's assertion that he had three days of prescribed bed rest, this still falls short of the required total duration of episodes to meet the criteria for a rating exceeding 10 percent.  Consequently, the Board finds that an initial rating higher than 10 percent for the low back disability is not warranted.  


Extra-schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  In exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorders.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extraschedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's low back symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  Also keep in mind that, to the extent he has claimed being unemployable owing to service-connected disability, the issue of entitlement to a TDIU is addressed in the remand portion below.  Outside of that, the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extra-schedular consideration is not warranted in this instance.  

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for his disabilities that can be attributed only to the combined effect of multiple service-connected conditions.  As such, special referral for extra-schedular consideration is not warranted in this instance.  
ORDER

An initial rating higher than 10 percent for the service-connected low back disability is denied.


REMAND

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47, aff'd, Dyment, 287 F.3d 1377.  Such is not the case here, however.

Regarding the question of whether the reduction of the rating for the right lower extremity radiculopathy from 20 to 10 percent, effective October 1, 2014, was appropriate, this issue was remanded in October 2014 to provide the Veteran a Statement of the Case (SOC) and to schedule him for a hearing if there was not reinstatement of his prior rating.  As for his claim of entitlement to a TDIU, the AOJ was instructed to refer this claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration under the alternative, special, provisions of 38 C.F.R. § 4.16(b).

With regards to both issues, however, to date the Board's requested development has not been completed.  No SOC was provided the Veteran addressing the reduction issue; no hearing has been scheduled if the prior rating could not be reinstated; and the claim for entitlement to a TDIU has not been referred for extra-schedular consideration.  It appears these issues have been returned to the Board without any action being taken on the prior October 2014 remand directives.  Thus, another remand is required to ensure compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271. 

Accordingly, these claims are REMANDED the following additional development and consideration:

1.  Refer the TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration under the alternative, special, provisions of 38 C.F.R. § 4.16(b).

2.  In response to his timely NOD, provide the Veteran an SOC addressing the propriety of the reduction in the rating from 20 to 10 percent for his right lower extremity radiculopathy effective October 1, 2014.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9/equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

3.  Also, if there is not reinstatement of his prior rating, schedule the Veteran for a hearing concerning this claim in accordance with his July 2014 request.

4.  Then readjudicate the TDIU claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


